Howem,, J.
A motion is made to dismiss the appeal in this case, on the ground that the appeal bond is-not made in favor of the appellees or any obligee, and that the appellant, a married woman, is not authorized by her husband to apply for an appeal, or execute an appeal bond.
We consider the first ground sufficient to sustain the motion. Article 575 C. P. requires the bond to be in favor óf the appellee. No obligees are named in the bond in this case, which appears to be executed by only one of the defendants ; and the law does not presume that all the other parties are appellees. Only those are parties to the appeal whose names are inserted in the bond, and it is immaterial to inquire who filled up the blanks in the appeal bond. If by the clerk, he was the appellant’s agent, and the case is not within the Act of 1839. Robert v. Ride, 11 A. 410. 2 A. 452, 902.
Let the rule be made absolute and the appeal dismissed, with costs.